COURT OF COMNION PLEAS

FOR THE STATE OF DELAWARE
KENT COUNTY COURTHOUSE
38 THE GREEN
DOVER, DELAWARE 1990'¥
PHONE: (302) 735~3910

CHARLES W. WELCH, |fl

JUDGE
June 12, 2014

Bradley S. Eaby, Esq. l\/Ir. David P. Houghton
Tiie Eaby Finn, LLC 132 Carnoustie Rd.

99 Wolf Creek Blvd. Dover, DE 19904
Suite 3

Dover, DE 1990l

RE: The Eaby Firrn, LLC, v. David I’. Houghton
C.A.No.: CPU5-13-O00273

Decision After Trial
Dear Mr. Eaby and Mr. Houghton:

The Plaintiff, The Eaby Firm, LLC, has filed a civil action against the Defendant,
David P. Honghton, for a breach of contract 'l`he plaintiff alleges that the defendant
owes it for legal work that it performed for the defendant Following trial on this rnatter,
the Court enters judgment for the plaintiff and against the defendant in the amount of
$4,153.12, plus pre-judgment interest at 18% per annum and post-judgment interest at the

legal rate of 5.75% per annum, and court costs.

'l`he defendant entered into a retainer fee agreement with the plaintiff on or about
.luly 29, 2011, to provide legal representation for him with respect to a bankruptcy inatter.
Pursuant to the agreement the defendant wouid pay a flat fee to the plaintiff to file a
Chapter 13 petition for him in the United States Bankmptcy Court for the District of
Delaware. Additiolially, the defendant was obligated to pay all costs of the bankruptcy l
and to pay an hourly rate for "any additional or supplemental sevices." The plaintiff
provided legal services as requested by the defendant, which included “additional or

supplemental services," such as a motion to enforce automatic stay and legal

representation to remove a second mortgage from property owned by the defendant. At
trial, the plaintiff proved that it was due the sum of $4,153. 12, from the defendant for the
legal services that it provided to him, as of .Tuly 31, 2013, by a preponderance of the
evidence.l No further charges were incurred and no payments have been made since that

date.

As a result of the Court’s finding of fact, which is based upon the entire record
including all direct and circumstantial evidence, and all references resulting therefrom,
and the Court’s conclusions of law, the Court enters judgment for the plaintiff, The Eaby
Firm, LLC, and against the defendant, David P. Houghton, in the amount of $4,153.12,
plus pre-judgment interest at 18% per annum and post-judgment interest at the legal rate

of 5 .75% per annum, and court costs.

IT IS SO ORI)ERED.
Sincerely,
/lr
Charles W. Welch, III
CWW:mei<

1 The sum of $4, 1 53.12 has been calculated by the Court after reviewing all evidence, including the billing
Statements, for this case. 'I`he hourly rate for a partner is listed at $25{).00 per hour in the retainer fee
agreement, liowever, starting in October of 201 2, the plaintiff commenced charging and hourly rate of
$300.00 for partner tirne. Since the new rate was not pursuant to the retainer fee agreement and the
defendant did not consent to it, the Court has discounted the ainounts due to the plaintiff accordingly.